Citation Nr: 9908588	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left clavicle.  


REPRESENTATION

Appellant represented by:	Nestor C. Tambio, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1946 to May 
1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for a 
fracture of the left clavicle.  The Board denied the claim in 
May 1993.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In September 1995, the Court vacated the 
Board's May 1993 decision and remanded the case for further 
action by VA.  [citation redacted].  The Court did not retain 
jurisdiction.  In March 1996, the Board REMANDED the case for 
medical records, examination of the veteran and medical opinions.  
The requested development has been completed to the extent 
possible.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a malaligned left clavicle as the result 
of a fracture of the mid-shaft during service.  


CONCLUSION OF LAW

A malaligned left clavicle as the result of a fracture of the 
mid-shaft was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1993, the Board found the claim was well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran has presented a claim which is 
plausible.   

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran was 
informed that Dr. Mencidor did not respond to inquiries.  The 
physician from the Veterans Memorial Medical Center (VMMC) 
was no longer there; however, the VMMC records were obtained.  
Further attempts to obtain service records were fruitless.  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  A claim for service connection has three elements of 
proof and the Board shall review each.  First, there must be 
a current disability.  Second, there must be a disease or 
injury during service.  Third, there must be a connection 
between the current disability and the disease or injury in 
service.  Cf. Caluza v. Brown, 7 Vet. App. 498 (1995).

Current Disability

First, there must be a current disability.  There is no 
dispute on this point.  The VMMC records of June 1990 and 
September 1992 confirm the presence of a deformity related to 
an old healed fracture of the mid-shaft of the clavicle.  The 
July 1998 VA examination diagnosed an old malunited fracture 
of the left clavicle.  

Disease or Injury in Service

Second, there must be a disease or injury in service.  This 
is the weak point of the veteran's claim as further searches 
have disclosed no additional evidence confirming the claimed 
injury in service.  However, the veteran is competent to 
testify as to what he actually experienced during service.  
His sworn testimony is evidence.  He has testified that his 
left clavicle was broken when it was hit by part of an 
artillery piece during service.  In May 1993, the Board 
commented that "his own hearing testimony casts doubt on the 
credibility of his claim."  The Court has asked the Board to 
review and explain this comment.  On further review, the 
Board finds nothing in the veteran's hearing testimony which 
contradicts other parts of his testimony, or other statements 
he made, or any other established facts in the case.  The 
hearing officer did not comment on the veteran's credibility.  

When the Board previously reviewed the claim, in May 1993, it 
conceded that "While it is possible that the veteran 
sustained a traumatic injury in service, we do not believe 
there is sufficient evidence to establish that his clavicle 
was fractured in service."  As a lay witness, the veteran 
can only provide competent evidence as to what he can 
actually know from his own experience.  He would not be 
competent to testify of diagnoses or other medical questions.  
Here, the veteran testified that his clavicle was injured 
when it was hit by part of the gun.  His testimony as to the 
occurrence of trauma is not a determination that would 
require medical expertise.  He candidly admitted that he did 
not remember all the details of the injury many years ago.  

The veteran's delay in filing a claim was previously 
considered by the Board to be evidence that it had not 
occurred in service.  The Court noted that there could be 
many reasons for the delay, so the delay was not evidence to 
be considered against the veteran's credibility or other 
aspects of the claim.  

There are no contemporaneous records indicating that the 
clavicle was normal on separation from service or showing 
that it was subsequently injured.  


Connection of the Injury in Service to the Current Disability

The third element to be proven is a connection between the 
injury in service and the current disability.  The VMMC 
records show that, in June 1990, the veteran gave a history 
of working when he accidentally hit himself with a tripod 42 
years earlier.  He reported that in 1947, he was confined at 
the 10th General Station Hospital due to the accident, the 
shoulder was placed in a cast and he was discharged as 
improved.  The veteran further reported that he had been 
experiencing left shoulder pain for the past 6 years.  The 
examiner found a protruding bone on the clavicle and 
tenderness.  X-rays disclosed a deformity at the mid-shaft of 
the left clavicle.  It was the radiologists impression that 
the veteran had an old healed fracture of the mid-shaft of 
the left clavicle.  Later in June 1990, a VMMC physician 
certified that the veteran had an "old healed fracture mid-
shaft left clavicle due to previous trauma in 1946."  While 
the VMMC records are insufficient to corroborate the 
occurrence of the injury in service, the veteran's testimony 
as to the occurrence of a traumatic injury is not disputed by 
other evidence, and the VMMC records do provide a competent 
medical opinion which connects the current disability to 
injury in service.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

Noemi D. Mencidor, M.D., reported examining the veteran in 
February 1991.  She did not report any knowledge of the 
veteran before that.  She diagnosed an "Old healed fracture 
mid-shaft left clavicle due to previous trauma last 1946."  
This provides another medical opinion supporting a connection 
of the current disability to injury in service.  

There are no medical opinions or other evidence which would 
indicate that the current disability could not be a residual 
of the injury in service.  

Weighing the positive and negative evidence, the Board finds 
that the veteran has provided credible evidence of injury in 
service, and two physicians have linked the current 
disability to that injury.  Considering VA's heighten burden 
in light of the destruction of the service medical records 
and giving the veteran the benefit of the doubt, the Board 
concludes that the veteran has a deformity of the mid-shaft 
of the left clavicle as a result of injury during his active 
service.  38 U.S.C.A. § 5107(b) (West 1991).  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  


ORDER

Service connection for residuals of a fracture of the left 
clavicle is granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

